Citation Nr: 1609690	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO. 13-30 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to an effective date prior to December 28, 2011 for an increased rating of 10 percent for a left knee muscle strain with chondromalacia.

2. Entitlement to an effective date prior to December 28, 2011 for an increased rating of 10 percent for a right knee muscle strain with chondromalacia.

3. Entitlement to an increased rating in excess of 30 percent for a left total knee replacement, excluding those periods for which temporary total ratings are assigned.

4. Entitlement to a compensable rating for left knee scars.

5. Entitlement to an increased rating in excess of 10 percent for a lumbosacral muscle strain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to November 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The Veteran testified at a central office hearing before the undersigned Acting Veterans Law Judge (AVLJ) in October 2014. A transcript of the hearing is associated with the electronic claims files. During his testimony the Veteran clarified the scope of his appeal, specifically stating that he was entitled to 10 percent ratings prior to December 28, 2011, the effective date assigned for the 10 percent ratings for his left and right knee disabilities. See October 2014 Hearing Transcript at 2-3.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to an increased ratings for a left knee replacement, left knee scars, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran submitted a claim for an increased rating for left and right knee disabilities on December 28, 2011. The claim was granted and a rating of 10 percent was assigned for each knee, effective December 28, 2011.

2. Prior to the December 28, 2011 claim, there were no pending requests for an increased rating for left or right knee disabilities that remained unadjudicated; however the evidence of record demonstrates that as of December 28, 2010 it was factually ascertainable that increase in disability had occurred, which is during the one-year period preceding the date of receipt of claim for increased compensation.


CONCLUSION OF LAW

The criteria for an effective date of December 28, 2010, but no earlier, for the award of increased ratings of 10 percent for left and right knee disabilities have been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.156, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial effective date following the grant of an increased rating for a left and right knee disabilities. Once the claim is substantiated additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify as to that claim is therefore required.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or AVLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the AVLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified private treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). However, in this case a medical opinion or examination is not necessary to determine whether the Veteran is entitled to an earlier effective date for his increased rating, and therefore VA had no duty to obtain one. Since VA has obtained all relevant identified records and provided adequate medical examinations where necessary, its duty to assist is satisfied.

II. Earlier Effective Date

The general rule with respect to the effective date for an award of increased compensation is that the effective date shall not be earlier than the date of receipt of application therefore. 38 C.F.R. § 3.400(o)(1). An exception to this rule applies where evidence demonstrates a factually ascertainable increase in disability during the one-year period preceding the date of receipt of a claim for increased compensation. In that situation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date." 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997). In all other cases, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(o)(1) (2012); VAOPGCPREC 12-98 (Sept. 23, 1998), 63 Fed. Reg. 56, 703 (Oct. 22, 1998).

Therefore, three possible dates may be assigned depending on the facts of the case: 
(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose), (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable), or, (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim). Harper, 10 Vet. App. at 126; 38 C.F.R. § 3.400(o)(1)-(2).

Thus, in fixing an effective date for an award of increased compensation, VA must make two determinations. It must determine when a claim for increased compensation was received, and when a factually ascertainable increase in disability occurred.

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p). An informal claim is any communication or action indicating an intent to apply for one or more benefits. 38 C.F.R. § 3.155(a). VA must look to all communications from a claimant that may be interpreted as applications or claims-formal and informal-for benefits and is required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The Veteran contends that the effective date for the increased ratings of 10 percent for the left and right knee disabilities should be the same as the effective date for the original grant of service connection, November 29, 2000, which is the date he was discharged from service. 

In determining entitlement to an earlier effective date, the Board must first consider when the Veteran filed his claim for an increased evaluation. The Veteran initially filed for service connection for left and right knee disabilities on February 2, 2001, and the claim was granted and a noncompensable rating assigned in an October 2001 rating decision. The Veteran filed a notice of disagreement as to the assigned noncompensable rating for the left knee, but not the right knee. As such, the noncompensable rating for the right knee became final. 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103. The claim for a compensable rating for the left knee disability was perfected and subsequently denied in a December 2002 Board decision. That decision was not appealed to the Court of Appeals for Veteran's Claims (Court), and therefore became final on December 18, 2002, the date of the decision. 38 C.F.R. § 20.1100.

The Veteran then filed for an increased rating for his left and right knee disabilities on January 22, 2007. The claims were denied in a December 2007 rating decision. Following that decision, no notice of disagreement or new and material evidence concerning the left or right knee disability was filed during the applicable appellate period. Therefore the December 2007 rating decision became final as to the left and right knee increased rating claims. 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103. Should there have been a claim for an increased rating for the left or right knee pending prior to this decision, this decision constituted an implicit denial of any such pending claim, as it would be clear to a reasonable person that the December 2007 denial of an increased rating for the left or right knee disability would have disposed of any other pending claims for increased ratings as well. Adams v. Shinseki, 568 F.3d 956, 962-63 (Fed. Cir. 2009); Andrews v. Nicholson, 421 F.3d 1278, 1284 (Fed. Cir. 2005).

The Veteran then filed another claim for an increased rating for the left and right knee disabilities on December 28, 2011, which the RO granted in a March 2013 rating decision, assigning a rating of 10 percent for each knee effective December 28, 2011. No formal claims for an increased rating for either knee were received between the December 2007 final denial and the December 28, 2011 informal claim for increased ratings, nor were any lay statements or medical records associated with the claims file during that period which could be construed as an informal claim for increased ratings for either or both knees. Servello, 3 Vet. App. at 198; 38 C.F.R. §§ 3.1(p), 3.155(a). As such, the Board finds that December 28, 2011 is the proper date of the Veteran's claim for increased ratings for his left and right knees.

As December 28, 2011, is the proper date of the Veteran's claim for an increased rating, the Board must now look to the evidence to determine when it was factually ascertainable that the criteria for an increased rating of 10 percent were met. In making this determination, the Board will consider evidence relating to the period beginning December 28, 2010, or 1 year prior to the date of claim and the earliest possible effective date under the circumstances of this case.

During the period from December 28, 2010 to December 28, 2011, there is no objective evidence of record reflecting that the Veteran had limitation of flexion to a compensable level in either knee, or objective medical notations of limitation of motion or function due to left or right knee pain or other symptomatology.

However, the Veteran has submitted numerous statements, albeit retrospective and not contemporaneous ones, that testify to the presence of painful motion in both knees essentially since his separation from service, which would include the period from December 28, 2010 to December 28, 2011. See e.g., December 2011 claim, April 2013 notice of disagreement, May 2013 statement, October 2014 hearing transcript.

He is competent to report lay observable symptoms, such as pain, as well as resulting limitation of motion or function due to the presence of such symptoms. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). There is no evidence indicating that the Veteran's statements concerning functional loss due to pain are not credible, and indeed the Veteran's statements through his claims file concerning functional loss due to pain have been consistent. As such, the Board finds they are entitled to significant probative weight concerning when it is factually ascertainable that the increased ratings of 10 percent were warranted.

As noted in the March 2013 rating decision that assigned the 10 percent ratings, functional loss due to factors such as painful motion is to be rated at the minimum compensable rating for the affected joint. 38 C.F.R. § 4.59. As the competent and credible evidence of record shows that the Veteran had functional limitation due to painful motion and other symptoms throughout the period from December 28, 2010 to December 28, 2011, the Board finds that it is factually ascertainable that the Veteran had an increase in his left and right knee disability level as of December 28, 2010 based on the lay testimony of record. Therefore, the Board finds that an effective date of December 28, 2010, the earliest date possible within the one year period prior to his claim, is warranted for the assignment of the 10 percent ratings for the Veteran's left and right knee disabilities. 38 C.F.R. § 3.400(o)(2).

Finally, the Board notes that the Veteran has alleged that the effective date for the 10 percent ratings should be the same as the effective date for the initial award of service connection, stating that he filed his claim within a year of separation. While there is a provision stating that, in the case of claims filed within one year of the date of separation, the effective date for any award shall be the day after separation from service, this regulation only applies to the award of service connection. 38 C.F.R. § 3.400(b)(2)(i). The regulations governing the assignment of effective dates for the award of an increased rating, based on a freestanding claim for an increased rating, have no such provision. 38 C.F.R. § 3.400(o)(1)-(2). As such, the rule mandating that an effective date of the day after separation be assigned for claims received within one year of discharge is not applicable in this case.

In light of the foregoing, an effective date of December 28, 2010, but no earlier, is warranted for the grant of increased ratings of 10 percent for the left and right knee disabilities.


ORDER

Entitlement to an effective date of December 28, 2010, but no earlier, for an increased rating of 10 percent for a left knee muscle strain with chondromalacia is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an effective date of December 28, 2010, but no earlier, for an increased rating of 10 percent for a right knee muscle strain with chondromalacia is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

When a notice of disagreement (NOD) has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238 (1999). An NOD is timely when it is filed within one year of the adverse decision. 38 C.F.R. § 20.302. 

In this case, the RO denied the claims of entitlement to increased ratings for a low back disability, left knee replacement, and left knee scars in August 2015, November 2015, and December 2015 decisions, respectively. The Veteran responded by submitting separate formal notices of disagreement as to each decision in January 2016. 38 C.F.R. § 20.201. While VA acknowledged receipt of the Veteran's notice of disagreement in February 2016, no action has been taken on this NOD since. In such instances, controlling case law dictates that the appropriate Board action when there is an NOD but no SOC is to remand the claims. Manlincon, 12 Vet. App. 238. Thus, a remand is required for the issuance of a SOC and to provide the Veteran with an opportunity to perfect an appeal.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding the issues of entitlement to increased ratings for a left knee replacement, left knee scars and a low back disability.

Advise the Veteran of the procedural requirements to continue an appeal of the issue / these issues. If, and only if, the Veteran files a timely substantive appeal, the issues should be certified to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


